Citation Nr: 0906000	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a medial meniscus tear of the left knee.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee associated with a medial meniscus 
tear with limitation of flexion, rated at 20 percent from 
September 6, 2000, to June 8, 2005, and at 30 percent from 
August 1, 2005, to April 27, 2006, and from June 1, 2006, 
forward.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee has been productive of intermittent pain and 
occasional giving out.  Lachman's test was negative.  The 
cruciate and collateral ligaments were intact.  Flexion was 
no worse than 75 degrees, extension to 0 degrees, and there 
was slight demonstrated additional functional limitation due 
to pain, such as occasional missed work and inability to 
stand or walk for long periods of time.

2.  Throughout the rating period on appeal, the Veteran's 
right knee has been productive of intermittent pain, with 
occasional giving out.  Lachman's test was negative, and the 
cruciate and collateral ligaments were intact.  Flexion was 
no worse than 95 degrees, extension was to 0 degrees, and 
there was occasional missed work and inability to stand or 
walk for long periods of time.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of a medial meniscus tear of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent from September 6, 2000, to June 8, 2005, and of 
30 percent from August 1, 2005, to April 27, 2006, and from 
June 1, 2006, forward for traumatic arthritis of the right 
knee associated with a medial meniscus tear with limitation 
of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  


For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, a letter was sent to the Veteran in June 2004, 
prior to the initial RO decision which is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claims, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability had worsened.  Although no longer required, the 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  A March 2006 letter described 
how VA calculates disability ratings and effective dates.

It is acknowledged that the VCAA letter sent to the Veteran 
in June 2004 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affects the 
Veteran's employment or daily life.  Moreover, the Veteran 
did not receive notice as required by the Court's ruling in 
Dingess until after the initial adjudication of the claim.  
Therefore, to this extent, the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be satisfied solely by various post-decisional 
communications.  See Mayfield v. Nicholson, supra, 444 F.3d 
at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.


In this case, the August 2004 rating decision included a 
description of the criteria for a higher rating under the 
relevant diagnostic codes.  In addition, a letter was sent to 
the Veteran in March 2006 advising him that the Board would 
consider evidence showing how his disabilities affect his 
employment.  The claim was subsequently re-adjudicated in the 
July 2007 rating decision and November 2007 SSOC.  In 
addition, the August 2004, August 2005, March 2006 and July 
2007 rating decisions, the November 2004 SOC, and August 
2005, March 2006 and November 2007 SSOCs explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  Thus, the 
Board finds that the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, including the requirements set forth by the Court in 
Dingess and Vasquez-Flores, have been satisfied.  

In a January 2007 decision, the Board remanded the claim for 
further development.  Specifically, the Board acknowledged a 
July 2006 letter from Dr. W.P.H. stating that he had 
undergone surgery in April 2006, but no other treatment 
records were included with the letter.  Thus, the Board 
remanded the case, requesting that the RO obtain treatment 
records from the doctor and schedule a VA examination to 
evaluate the knee following recovery from surgery.  

Following this Board's remand, the RO sent a letter to the 
Veteran in February 2007 with VA Form 21-4142 enclosed, for 
the purpose of obtaining the Veteran's consent and 
authorization to have Dr. W.P.H.'s records released.  It does 
not appear that the Veteran ever returned a signed consent 
form.  In addition, a VA examination was conducted in June 
2007, providing a complete evaluation of both knees.  Thus, 
it appears that all development requested by this Board in 
its January 2007 remand has been completed to the extent 
possible, and no additional development is required.   

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the Veteran working or seeking 
work.  In addition, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Relevant to this case are Diagnostic Codes (DCs) 5003, 5010, 
and 5257-5261.  The Board notes that the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when X-
ray findings of arthritis are present and a Veteran's knee 
disability is evaluated under DC 5257, the Veteran would be 
entitled to a separate compensable evaluation under DC 5003 
if the arthritis results in limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.  Furthermore, to warrant a separate rating for arthritis 
based on X-ray findings and limited motion under DCs 5260 or 
5261, the limited motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion, under 38 C.F.R. § 4.59.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

1.  Left Knee

In this case, service connection for residuals of a medial 
meniscus tear of the left knee was initially granted in 
August 1997.  Currently, a 20 percent evaluation is assigned, 
effective from September 6, 2000.  

The Veteran filed a claim for an increased evaluation in May 
2004, and contends he is entitled to a higher rating based on 
his current level of knee disability. 

The Board will begin by reviewing the medical records 
relating to the rating period on appeal.  

In July 2004, the Veteran was afforded a VA examination.  He 
reported having left knee surgery in the early 1980s, 
although the claims file contains an operative report 
detailing a left knee medial meniscectomy in February 1995.  
He stated he experienced pain, stiffness, swelling, weakness, 
fatigue, lack of endurance, and instability in both knees, 
right worse than left.  Pain was worst at night just after he 
went to bed, and was relieved by anti-inflammatory 
medication.  He said he used to be a photographer, but had to 
switch to sales because photography required him to squat, 
stand, and walk a lot, which aggravated his knee pain.  Range 
of motion tests showed flexion up to 95 degrees.  The 
McMurray, Patrick, and Lachman signs were negative, but the 
Veteran did have painful motion with these tests.  The 
Veteran did not have fatigability or lack of endurance.  X-
rays showed minimal narrowing of the medial joint space.  The 
diagnosis was status post arthroscopic surgery and narrowing 
of medial joint space of the left knee.  

An MRI taken in April 2005 revealed degenerative joint 
disease changes in the medial and lateral joint space 
compartments, small to moderate-size knee joint effusion, and 
probably myxoid degenerative changes of the posterior horns 
of the medial and lateral menisci, without evidence of a 
meniscal tear.  

In May 2005, the Veteran treated with Dr. R.H.L.  Left knee 
range of motion was 
0 to 130 degrees.  There was diffuse tenderness to palpation, 
and the McMurray, Lachman, and pivot shift were negative.  
There was not instability to varus or valgus stress.  The 
diagnosis was moderately severe degenerative joint disease of 
the left knee.  Dr. R.H.L. noted that the Veteran may require 
knee replacement surgery in the future due to the 
degenerative changes in his knees.    

At July 2005 VA examination, the Veteran reported pain and 
stiffness in his left knee with no history of weakness, 
swelling, heat, or redness.  The Veteran stated he took 
Ibuprofen for pain with some relief.  Flare-ups were at a 
level of 8 out of 10 in severity and were precipitated by 
walking for 10 minutes, standing for 20 minutes, sitting more 
than 15 minutes, squatting, and using stairs.  For pain 
flare-ups, the Veteran took Vicodin.  Flexion of the left 
knee was up to 120 degrees, with pain at 120 degrees.  The 
knee had normal stability with no weakness.  Collaterals were 
stable to varus and valgus stress.  Cruciates were also 
stable, and McMurray's and Lachman's signs were negative.  
The examiner said that left knee function was limited an 
additional 20 percent due to pain, stiffness, and lack of 
endurance following repetitive use.  The diagnosis was 
degenerative joint disease and degenerative changes of the 
meniscus.  

Instead of asking for a hearing, the Veteran requested 
another VA examination, which took place in February 2006.  
He reported intermittent pain 80 percent of the time.  Flare-
ups were at a level of 9 out of 10 in severity, and occurred 
approximately 20 times daily, lasting for 1 hour.  It was 
noted that flare-ups did not impair his self-care activities.  
However, the Veteran stated he had missed 10 days of work in 
the past year due to knee pain.  On physical examination, 
McMurray's was positive and Lachman's was negative.  There 
was negative valgus laxity, but positive varus laxity.  
Flexion was to 75 degrees, and extension was to -5 degrees, 
with pain from -5 to 75 degrees.  There was no further 
limitation or pain with repeated efforts.  There was also no 
additional limitation due to fatigue, weakness, lack of 
endurance or incoordination.  The examiner diagnosed 
degenerative joint disease, a medial meniscus tear, varus 
laxity, residual chronic pain, and decreased range of motion.  

A July 2006 letter from Dr. W.P.H. states that the Veteran 
had a left knee arthroscopy along with a partial medial 
meniscectomy and arthrosopic chondroplasty of the medial 
femoral condyle, femoral trochlea, and patella in April 2006.  
The doctor estimated it would take 6 months from the date of 
the surgery for the Veteran's knee to return to a normal 
state.  Further, he had degenerative arthritis and grade 3 
and 4 chondromalacia in some areas, which the doctor 
characterized as the same as early moderately severe 
degenerative joint disease of the knee.  Finally, Dr. W.P.H. 
stated the Veteran may require a total knee replacement in 
the future.  

The Veteran underwent another VA examination in June 2007.  
Pain was worse in the left knee than the right, a change from 
prior examinations.  There was stiffness, but not locking, 
and sometimes the knee would "catch" during certain 
movements.  Approximately once a month, the left knee would 
give way.  Lack of endurance and fatigability were components 
of his symptoms.  Active flexion was 110 degrees with pain 
from 90 degrees, and passive flexion was to 130 degrees, with 
pain from 90 degrees.  Extension was 0 degrees.  There was no 
change in motion and no further limitation on repeated and 
resisted testing.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The knee was stable to varus and valgus, and 
the cruciate ligaments were stable on Lachman's testing.  
McMurray's was weakly positive, with no click or laxity but 
with significant localized pain.  There was no ankylosis.  
The examiner concluded that the Veteran has post-traumatic, 
post-internal derangement, degenerative arthritis of the 
knees, with the left worse than the right in terms of 
symptoms and findings.  

There are no additional records describing treatment for the 
left knee.  

The Board will now consider whether the Veteran is entitled 
to a higher evaluation for the left knee based on the 
evidence of record relevant to the rating period on appeal.  
His left knee is currently rated at 20 percent under DC 5257, 
which contemplates impairment of the knee manifested by 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assigned where instability is slight, a 20 percent 
rating is assigned where instability is moderate, and a 30 
percent rating is assigned where instability is severe.

The Board finds that the evidence weighs against an increased 
rating under DC 5257.  The July 2005 and June 2007 VA 
examiners both noted that the cruciate ligaments were stable.  
Further, while varus laxity was noted during the February 
2006 VA examination, the knee was stable to both varus and 
valgus stress during the June 2007 VA examination.  Further, 
the Veteran reported that his left knee would "give way" 
approximately once a month.  Thus, while there is evidence of 
some instability of the left knee, there is no basis to 
characterize the instability as severe, which would warrant a 
30 percent rating under DC 5257.  

The Board has also considered whether any other diagnostic 
code would allow for an increased rating for the Veteran's 
left knee disability, manifested by instability or loss of 
motion.  DC 5258 addresses dislocation of semilunar cartilage 
with frequent episodes of locking, pain and effusion into the 
joint.  However, the highest rating available under this code 
is 20 percent, so it would not afford a higher rating for the 
Veteran.  DC 5259 addresses removal of symptomatic semilunar 
cartilage, but again, the highest rating available is less 
than that which is already assigned.  

In considering a higher rating based on loss of range of 
motion, DC 5260 relates to limitation of the flexion of the 
leg.  Where flexion is limited to 60, 45, 30, and 15 degrees, 
disability ratings of 0, 10, 20, and 30 percent, 
respectively, are assigned.  DC 5261 relates to limitation of 
the extension of the leg.  Where extension is limited to 45, 
30, 20, 15, 10, and 5 degrees, disability ratings of 0, 10, 
20, 30, 40, and 50 percent, respectively, are assigned.  
However, in this case, the evidence of records fails to 
reveal flexion or extension limited to even non-compensable 
levels.  The most limited flexion of 75 degrees was 
demonstrated during the February 2006 VA examination, while 
extension has never been shown as worse than 0 degrees.  

However, the Board must consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by a rating higher than 20 percent.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The Board also must consider 
Diagnostic Code 5003, which allows for a 10 percent rating 
even in the absence of evidence of limitation of motion that 
would allow for a compensable evaluation under DCs 5260 and 
5261.
  
The Veteran in this case reported intermittent knee pain from 
2005 to 2007 which was controlled somewhat by medication.  At 
the July 2004 VA examination, he stated that he was no longer 
able to engage in photography, his prior job, because of the 
standing, walking, and squatting required, and had switched 
into a sales career secondary to his knee pain.  In February 
2006, he reported flare-ups of pain up to 20 times daily, at 
a severity level of 9 out of 10.  Further, he stated he had 
missed 10 days of work over the past year due to knee pain.  
Finally, the July 2005 VA examiner estimated that left knee 
function was limited an additional 20 percent due to pain, 
stiffness, and lack of endurance following repetitive use. 

Based on our review of the Veteran's complaints of pain and 
limitation on functioning, the Board finds that there is no 
evidence to warrant a rating higher than 20 percent under DCs 
5260 or 5261.  Indeed, the Veteran's flexion and extension 
measurements do not allow for a compensable award under 
either of those codes. 

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 
2004), where it was held that a claimant who has both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under DCs 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As a result, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the same leg, the Veteran would be entitled to the combined 
evaluation under DCs 5260 and 5261, per the combined ratings 
table in 38 C.F.R. § 4.25.  However, as already discussed, 
the medical findings do not establish loss of flexion or 
extension of the left leg to a compensable degree, and 
therefore separate evaluations for limited flexion and 
extension of the left knee are not applicable here.  Again, 
additional limitation of function was considered in arriving 
at this conclusion.

Thus, the evidence fails to establish a compensable 
evaluation for limitation of motion of the left knee.  In 
this regard, Diagnostic Code 5003 provides that where 
application of the appropriate diagnostic code results in a 
noncompensable evaluation, a rating of 10 percent may be 
awarded where limitation of motion is objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, as a 20 percent 
evaluation is already assigned, such provisions cannot serve 
as a basis for a higher rating here.  DC 5003 also enables a 
20 percent rating to be applied where the record contains X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  However, as noted above, the Veteran already 
has a 20 percent evaluation.

The Board can identify no other diagnostic code which would 
allow for an increased rating for degenerative joint disease.  
The evidence fails to demonstrate ankylosis of the knee, so 
DC 5256 is inapplicable.  Further, there is no evidence the 
Veteran has undergone a knee replacement, so DC 5055 is also 
inapplicable.  

In sum, the Board finds that, based on the preponderance of 
the evidence, the criteria for a higher evaluation for 
degenerative joint disease of the knee based on limitation of 
motion and instability have not been met.  

In addition, the Board has considered the complaints of pain 
and functional limitation detailed above, and acknowledges 
that the Veteran is competent to give evidence about the 
symptoms he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, despite the complaints and the objective 
findings of left knee pain, the evidence nevertheless fails 
to demonstrate a disability picture that most nearly 
approximates a higher evaluation for either instability or 
degenerative joint disease of the left knee.  

Finally, while the Veteran reports that he has missed work 
due to his knee pain (10 days in one year), the evidence does 
not reflect that this disability has caused marked 
interference with employment (beyond that already 
contemplated in the assigned evaluation), or has necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is impracticable.  Hence, 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.    
  
2.  Right Knee

Service connection was initially granted for traumatic 
degenerative joint disease of the right knee in a September 
2000 rating decision.  The Veteran was assigned a 20 percent 
evaluation under DC 5257.  The evaluation was increased to 
100 percent effective from June 9, 2005, following the 
Veteran's right knee surgery, and then readjusted to 30 
percent under DC 6260, effective from August 1, 2005.  The 
rating was again increased to 100 percent following his April 
2006 knee surgery, but readjusted back to 30 percent 
following the recovery and convalescence period.  

The periods during which the Veteran's knee disability was 
rated at 100 percent need not now be considered, because 100 
percent is the highest evaluation available under any 
diagnostic code.  Thus, for clarification of the periods the 
Board will be considering, the Veteran was rated at 20 
percent from September 6, 2000, to June 8, 2005, and at 30 
percent from August 1, 2005, to April 27, 2006, and from June 
1, 2006, forward.    

The Veteran filed a claim for an increased evaluation in May 
2004, and contends he is entitled to a higher rating based on 
his current level of right knee disability.  The Board will 
begin by reviewing the medical records relating to the rating 
period on appeal.  

At the previously mentioned July 2004 VA examination, the 
Veteran reported that his right knee pain was worse than the 
left.  He stated he had undergone right knee surgery in the 
late 1980s, which is consistent with records in the claims 
file that show a right knee medial meniscectomy in August 
1987.  Symptoms were largely the same as described above, 
with range of motion from 0 to 95 degrees, and negative 
McMurray and Lachman tests.  The diagnoses were status post 
arthroscopic surgery and narrowing of the medial joint spaces 
in standing.  

In May 2005, the Veteran was examined by Dr. R.H.L.  He again 
reported right knee pain greater than left.  Range of motion 
was 0 to 130 degrees.  McMurray's was positive, while 
Lachman's was negative.  There was negative instability to 
varus and valgus stress.  An MRI taken the month prior showed 
moderately severe degenerative joint disease with meniscal 
capsular separation as well as chronic degenerative medial 
meniscal tear.  The doctor assessed a meniscal tear in the 
right knee and recommended a partial medial meniscectomy, 
which was performed in June 2005.

At the July 2005 VA examination, there were no reports of 
dislocation or recurrent subluxation.  Symptoms were largely 
the same as described above.  Flexion of the right knee was 
to 50 degrees, with pain beginning at 50 degrees.  Stability 
was normal and there was no weakness or effusion.  Collateral 
and cruciate ligaments were stable.  Joint function of the 
right knee was limited an additional 50% due to pain, 
stiffness, and lack of endurance following repetitive use.  
The examiner assessed degenerative joint disease.  

Next, at the February 2006 VA examination, the Veteran 
reported stiffness in the right knee, but pain at a level of 
0 out of 10.  He did state that he had flare-ups at a level 
of 8 or 9 out of 10 in severity approximately once a week.  
Deep knee bending brought on the flare-ups.  McMurray's was 
positive, but Lachman's was negative and there was no varus 
or valgus laxity.  Flexion was 95 degrees with pain at the 
end point of flexion and extension was to 0 degrees.  There 
was no further limitation or pain with repeated efforts.  The 
diagnosis was degenerative joint disease, a chronic meniscal 
tear, residual chronic pain and decreased range of motion.  

In June 2007, the Veteran underwent another VA examination.  
He reported left knee pain worse than the right.  Active 
flexion of the right knee was to 100 degrees, with pain from 
70 degrees, and passive flexion was to 120 degrees, with 
significant pain at 120 degrees.  Extension was to 0 degrees.  
The collateral ligaments were stable to varus and valgus, and 
McMurray's and Lachman's were negative on the right.  There 
was no additional limitation of function due to pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
diagnosis was post-traumatic, post-internal derangement, 
degenerative arthritis of both knees, with the left being 
worse than the right in symptoms and findings.  

The Board will now determine whether a rating in excess of 20 
percent is warranted for the period through June 8, 2005 
(when the Veteran underwent a meniscectomy of the right knee 
and at which point the rating was temporarily increased to 
100 percent effective from June 9, 2005).  During this 
period, the Veteran was assigned a 20 percent evaluation 
under DC 5257, described above.    

Similar to the left knee, the evidence does not support an 
increased evaluation under DC 5257 based on instability.  The 
ligaments were noted to be stable in both the July 2004 VA 
examination and the May 2005 evaluation conducted by Dr. 
R.H.L.  There was no history of recurrent subluxation at 
either examination.  Thus, the evidence does not warrant 
assignment of the next higher 30 percent evaluation under DC 
5257.  

The Board has also considered whether any alternative 
diagnostic codes would allow for an increased rating for the 
Veteran's right knee disability manifested by instability or 
loss of motion.  DC 5258, described above, addresses 
dislocation of semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  However, the 
highest rating available under this code is 20 percent, so it 
would not afford a higher rating for this Veteran.  DC 5259 
addresses removal of symptomatic semilunar cartilage, but 
again, the highest rating available is less than that which 
is already assigned to the Veteran.  

With regard to range of motion, the Veteran's flexion was 
limited to 95 degrees at the July 2004 VA examination, and 
extension was 0 degrees.  Thus, there is no evidence of 
limitation that would even reach a non-compensable level 
under DC 5260 and/or DC 5261.  Therefore, these codes do not 
provide a basis for an increased evaluation for limitation of 
motion.

As above, the Board has considered whether any of the DeLuca 
factors have caused additional limitation so as to warrant an 
increased evaluation.  However, in this case, there has been 
no indication that there was additional limitation of motion 
based on pain, fatigue, weakness, or incoordination.  
Although the Veteran complained of knee pain that affected 
his activities of daily living, the range of motion tests did 
not demonstrate any additional limitations.  Indeed, the 
range of motion tests in July 2004 and May 2005 both resulted 
in non-compensable levels of limitation under DC 5260 and DC 
5261.  Thus, the overall evidence fails to show that pain 
resulted in additional functional limitation such as to 
enable a finding that the Veteran's disability picture more 
nearly approximates the next-higher 30 percent evaluation 
under DC 5260 or DC 5261.

As with the left knee, the evidence does not establish loss 
of flexion or extension of the right leg to a compensable 
degree, and therefore separate evaluations for limited 
flexion and extension of the right knee under DC 5260 and/or 
DC 5261 are not applicable here as prescribed by VAOPGCPREC 
9-2004, supra.

The Board has also considered Diagnostic Code 5003.  However, 
as previously discussed, the highest evaluation available 
under DC 5003 is 20 percent.  As a 20 percent evaluation is 
already assigned during this period, DC 5003 cannot serve as 
a basis for a higher rating here.  

Finally, the Board has considered whether any other 
diagnostic code would allow for an increased rating for 
degenerative joint disease with loss of motion.  However, the 
evidence fails to demonstrate ankylosis of the knee, so DC 
5256 is inapplicable.  Further, there is no evidence the 
Veteran has undergone a knee replacement, so DC 5055 is also 
inapplicable.  

In sum, the Board finds that, based on the preponderance of 
the evidence, the criteria for the next higher 30 percent 
evaluation for degenerative joint disease of the knee based 
on limitation of motion and instability have not been met for 
the period ending on June 8, 2005.  

Next, the Board considers whether the Veteran is entitled to 
an evaluation in excess of 30 percent for the periods August 
1, 2005, to April 27, 2006, and from June 1, 2006, forward.  
He is currently assigned a 30 percent evaluation under DC 
5260, for limitation of flexion.

Objectively, flexion at its worst during this period was 95 
degrees, and extension was 0 degrees.  The Board notes that 
these measurements do not even warrant a compensable 
evaluation under DC 5260 or DC 5261.  Thus, there is no basis 
for an increased evaluation under either code.  

The Board has also considered the DeLuca factors, but since 
the Veteran reported a pain level of 0 out of 10 at the 
February 2006 VA examination, and the June 2007 VA examiner 
specifically noted there was no additional limitation of 
function due to pain, fatigue, weakness, lack of endurance, 
or incoordination, the Board finds that these factors do not 
warrant an increased evaluation under DC 5260-5261. 

Further, separate evaluations for limited flexion and 
extension of the right knee under Diagnostic Codes 5260 and 
5261 are not applicable here as prescribed by VAOPGCPREC 9-
2004, described above, as there is no evidence of even 
compensable loss of motion during this period.  

The Board has also considered whether any alternative 
diagnostic codes would allow for an increased evaluation for 
loss of motion.  However, DC 5256 is inapplicable, as there 
is no evidence of ankylosis.  Further, there is no evidence 
the Veteran has undergone a knee replacement, so DC 5055 is 
also inapplicable.  

The Board has also considered whether any alternative 
diagnostic codes would allow for an increased evaluation for 
instability.  However, as described above, the highest rating 
available under DC 5258 is 20 percent, so it would not afford 
a higher rating for this Veteran.  DC 5259 addresses removal 
of symptomatic semilunar cartilage, but again, the highest 
rating available is less than that which is already assigned 
to the Veteran.  

The Board has considered DC 5003, described above, but finds 
that it is inapplicable because the highest evaluation 
available under DC 5003 is 20 percent, which is less than the 
rating currently assigned to the Veteran.  

In sum, the evidence weighs against a finding of entitlement 
to an evaluation in excess of 30 percent for the periods 
August 1, 2005, to April 27, 2006, and from June 1, 2006, 
forward.

In addition, as above, the Board has considered the 
complaints of pain and functional limitation detailed above, 
and acknowledges that the Veteran is competent to give 
evidence about the symptoms he experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, despite the 
complaints of right knee pain, the evidence nevertheless 
fails to demonstrate a disability picture that most nearly 
approximates a higher evaluation for either instability or 
degenerative joint disease of the right knee.  

Finally, while the Veteran reports that he has missed work 
due to his knee pain (up to 10 days in one year), the 
evidence does not reflect that the disabilities at issue have 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, referral to consider the assignment of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.    


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a medial meniscus tear of the left knee is 
denied.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee associated with a medial meniscus 
tear with limitation of flexion, rated at 20 percent from 
September 6, 2000, to June 8, 2005, and at 30 percent from 
August 1, 2005, to April 27, 2006, and from June 1, 2006 
forward, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


